Title: From George Washington to Major General John Sullivan, 6 March 1779
From: Washington, George
To: Sullivan, John


Dear Sir
Head Quarters Middle Brook 6th March 1779
Congress having determined upon an Expedition of an extensive nature agt the hostile tribes of the Indians of the six Nations, the command is offered to Majr General Gates as senior Officer, but should he decline, it is my wish it should devolve upon you—That no time may be lost by General Gates’s non-acceptance, I have put this letter under cover to him, and have desired him to forward it to you, should that be his determination. Should it therefore be sent to you, I must request you to set out as speedily as possible after the Rect of it to Head Quarters, as the Season is already far advanced. Upon your arrival the whole plan of the Expedition shall be communicated to you and measures concerted for carrying it into execution.
Nothing will contribute more to our success in the quarter where we really intend to strike, than alarming the enemy in a contrary one, and drawing their attention that way. To do this you may drop hints of an expedition to Canada by the way of Coos. This will be the more readily beleived as a thing of that kind was really once in agitation, and some Magazines formed in consequence, which the enemy are acquainted with. You may also speak of the probability of a French Fleet making its appearance, in the Spring, in the ⟨River⟩ St Lawrence to cooperate with us. It will be a great point gained if we can, by false alarms, keep the force already in Canada from affording any timely assistance to the Savages, Refugees and those people against whom the blow is levelled. I would wish you to keep the motives of your journey to Head Quarters a secret, because if it is known that an Officer of your Rank is to take a command to the Westward, it will be immediately concluded that the object must be considerable. I am with great Regard Dear Sir Your most obt Servt
Go: Washington